[Cite as In re J.L., 2020-Ohio-5254.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

                                               :
IN RE J.L.                                      :
                                                :               No. 109626
A MINOR CHILD                                   :
                                                :
[Appeal by J.A., Mother]                        :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: DISMISSED
                 RELEASED AND JOURNALIZED: November 12, 2020


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                                 Case No. AD 18905081
                                                          _________

                                        Appearances:

                 Scalise Legal Services, L.L.C., and Stephanie B. Scalise, for
                 appellant.

EILEEN A. GALLAGHER, J.:

                   Appellant-mother J.A. (“Mother”) appeals the decision of the

Juvenile Division of the Cuyahoga County Court of Common Pleas (the “juvenile

court”) terminating her parental rights and granting permanent custody of her son

J.L. (d.o.b. December 5, 2006) to appellee, the Cuyahoga County Division of

Children and Family Services (“CCDCFS” or the “agency”).

                   Mother’s appointed counsel has filed a motion to withdraw pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which
she asserts that (1) despite multiple attempts, she has been unable to locate and

communicate with Mother regarding her goals and wishes in this case and (2) she

cannot find any meritorious issue for appellate review. This court held the motion

in abeyance and afforded Mother an opportunity to file a pro se brief. Mother has

failed to avail herself of that opportunity. Following our own independent review,

this court grants appointed counsel’s motion to withdraw, and we dismiss the

appeal.

Factual Background and Procedural History

              On April 18, 2018, CCDCFS filed a complaint for neglect and

protective supervision. The complaint alleged that Mother and J.L.’s alleged father,

J.L., Sr. (“Father”), had failed to meet J.L.’s basic needs on a consistent basis,

including providing adequate food, clothing and shoes for J.L. and ensuring that J.L.

attended school on a regular basis. The complaint further alleged that Mother and

Father had failed to address J.L.’s special needs, including refusing to attend

meetings at school to discuss his Individualized Education Plan (“IEP”), and that

J.L. had appeared at school with soiled clothing and poor hygiene. The complaint

also alleged that Mother had an unresolved criminal matter for drug possession and

possession of criminal tools and that Father had failed to establish paternity and had

failed to support, visit or communicate with J.L. since birth. The agency requested

a disposition of legal custody to Mother with protective supervision to CCDCFS.

              On June 1, 2018, CCDCFS filed an amended complaint, amending the

dispositional prayer of the complaint from protective supervision to temporary
custody to CCDCFS. The agency also filed a motion for predispositional temporary

custody. In support of the motion, the agency attached an affidavit from CCDCFS

social worker Megan Sunyak in which she averred that Mother had failed to care for

J.L., that, on a regular basis, Mother’s whereabouts were unknown and that Mother

had left J.L. with Father, who was “overwhelmed” and unable to care for J.L. Sunyak

further averred that there were no known relatives who were able to care for J.L.

The juvenile court granted emergency temporary custody of J.L. to the agency. On

June 28, 2018, J.L. was removed from Mother’s custody. Shortly thereafter, J.L.

was placed with a foster family.

              J.L. has a brother, P.L., who was also removed from his Mother’s

custody in or around this time. P.L. was placed with maternal cousins.

              On August 31, 2018, the guardian ad litem filed an initial report and

recommendation. She reported that J.L. and P.L. had been removed from their

parents’ care due to Mother’s legal issues and Mother and Father’s substance abuse,

housing issues and “general neglect of the children.”     The guardian ad litem

indicated that it had been reported that J.L. and P.L. were sent to school unbathed

in dirty clothing, that no arrangements had been made for them to eat throughout

the day and that the parents did not bring the children to necessary medical

appointments. The guardian ad litem reported that J.L. has “severe special needs”

and that although he is “mostly nonverbal,” he seems to understand “almost

everything” that is said to him. She indicated that the parents had “a huge task in

front of them” if they wanted their children returned to their care and custody,
including finding employment and independent housing, addressing their

substance abuse issues and learning how to parent their children and accommodate

J.L.’s special needs. The guardian ad litem recommended that temporary custody

be granted to the agency.

                On November 28, 2018, the magistrate conducted an adjudicatory

hearing.     On December 21, 2018, J.L. was adjudicated to be neglected.         On

February 5, 2019, emergency custody was terminated, and J.L. was committed to

the temporary custody of CCDCFS.

                CCDCFS filed a case plan that required Mother to complete a

substance abuse assessment and comply with any recommendations, to submit to

drug screens, to obtain stable housing and to demonstrate the ability to meet J.L.’s

basic and special needs, including his educational and medical needs.            The

permanency goal was reunification with Mother. The juvenile court approved the

case plan.

                On May 1, 2019, CCDCFS filed a motion to modify temporary custody

to permanent custody. In an affidavit submitted in support of the motion, CCDCFS

social worker Ariana Bey averred that Mother had failed to address her substance

abuse issues and that Mother and Father did not have stable housing, had failed to

follow up with medical providers and services for J.L. and had failed to demonstrate

that they could provide for J.L.’s special needs. She also averred that Father had

failed to make himself available for case plan services and had abandoned J.L.
              On May 23, 2019, the guardian ad litem filed an updated report and

recommendation. The guardian ad litem reported that since his removal from

Mother’s custody, J.L. had been living in a specialized foster home, was regularly

seeing medical specialists for the first time and was doing “very well” both at home

and at school. The guardian ad litem further reported that neither Mother nor

Father had made “any effort to work on case plan services,” that both parents had

“disappeared” during the pendency of the case — “eventually turning up in county

jail” — and that neither parent “appear[ed] interested or capable of caring for their

children.” Based on the progress J.L. had made while in custody and the fact that

his parents had “shown no interest” in him, the guardian ad litem recommended

that permanent custody of J.L. be granted to CCDCFS.

      Hearing on Motion for Permanent Custody

              On January 28, 2020, the juvenile court held a hearing on the

agency’s motion for permanent custody. At that time, J.L. was 13 and had been

living with a foster family for more than 18 months. Mother was transported from

the Medina County Jail to attend the hearing. Father did not attend the hearing.

              At the outset of the hearing, counsel for Mother and Father made oral

motions for the extension of temporary custody.

              Two witnesses testified on behalf of CCDCFS at the permanent

custody hearing — M.W., J.L.’s foster mother (“Foster Mother”), and CCDCFS social

worker Ariana Bey.
              Foster Mother testified that J.L. was placed with her family on July 5,

2018 and had been living with the family continuously since that time. She indicated

that she and her husband are licensed therapeutic foster parents and that they

specialize in special needs children, including deaf children, autistic children and

children with mobility issues, and sibling groups. Foster Mother described J.L. as a

“nonverbal child who also presented with autistic-like behaviors.” She indicated

that when J.L. was first placed with them, she had been told that he had been

diagnosed with a craniofacial deformity, craniosynostosis. Foster Mother stated

that after J.L. was placed with them, he began regularly seeing a neurodevelopment

pediatrician and neurologist, who identified other medical conditions, and a

physiatrist, who deals with walking and gait training.

              Foster Mother indicated that J.L. has only a few words that he uses

and that he has trouble putting words together but that his receptive language is

“very good” and that he can express his needs and wants by gesturing or nodding or

shaking his head. Foster Mother indicated that they are working on sign language

with him but that J.L.’s progress is complicated by his vision issues.

              Foster Mother testified that J.L. has been diagnosed with cortical

vision impairment or cerebral vision impairment (which means his brain does not

interpret what he’s seeing) and strabismus (a turning of the eye). She indicated that

J.L. sees an eye specialist and has had eye surgery. She indicated that J.L. has also

been diagnosed with a seizure disorder and now takes daily seizure medication,
which has made him “a new kid,” “way more alert” and “engaged with the people

around him,” but that emergency medicine must be kept on hand at all times.

                 Foster Mother indicated that when J.L. initially came to live with

them, J.L. also saw a cardiologist for a heart deformity he had had since birth and a

gastroenterologist for gastric problems he was then experiencing. She stated,

however, that those issues had resolved.

                 Foster Mother indicated that J.L. is in an inclusion classroom in

Hudson City Schools where the children all have similar developmental issues. She

stated that J.L. has an IEP with speech and language goals and occupational and

physical therapy goals and that he also works with a teacher for the visually

impaired. Foster Mother stated that another foster sibling is in the same classroom

and that J.L. loves school.

                 Foster Mother testified that she currently has five other minor

children at home — four adopted children with special needs and one other foster

child with special needs — all of whom are 12 or 13 years old. She stated that two of

her adult children also currently live with her — an adult daughter, who is a

registered nurse, and an adult son, who is a high school science teacher. Foster

Mother indicated J.L. loves his foster family, that he is a “blessing” to the family and

that he regularly interacts with and goes to church and on other outings with his

foster family.

                 Foster Mother testified that routines are a critical aspect of J.L.’s life

and care. She indicated that J.L. requires regular medication and that J.L. is not
potty-trained, will likely never be potty-trained and is, therefore, on a bowel

regimen. She stated that J.L. can partially feed himself but, at times, requires

assistance with eating and also requires assistance getting dressed. She indicated

that J.L. wears braces on his legs and, in unfamiliar settings, does best when in a

therapeutic stroller.

               Foster Mother testified that neither Mother nor Father had ever

visited J.L. during the time he had been placed with their family but that J.L. has

had regular visits with his brother and extended family and is “excited” for those

visits. Foster Mother stated that she believed it was important for J.L. to maintain

relationships with his brother and extended family and that if permanent custody of

J.L. was granted to CCDCFS, she would ensure that J.L.’s connection to his brother

and extended family was maintained, as she does for her other adopted children.

               Bey testified that she was assigned to the case in April 2018.    She

indicated that J.L. came into CCDCFS custody in June 2018 due to “medical and

educational neglect” after it was reported to the agency that J.L. was missing school

and that when he was sent to school, he had unclean clothes, inappropriate

undergarments, was wearing shoes that were too small for him and was not given a

lunch or money to purchase lunch.

               Bey testified that Mother’s case plan included completing parenting

classes, complying with mental health services and substance abuse services and all

recommendations made by the service providers, maintaining stable housing,

following up with medical service providers for J.L. and demonstrating an ability to
meet J.L.’s basic and special needs. Bey testified that she believed the “root cause”

of Mother and Father’s inability to care for their children was substance abuse.

               Bey testified that the only time she ever observed Mother with J.L.

was prior to his removal from Mother’s care and custody. Bey indicated that she had

provided Mother with a referral for developmental disability services and asked

Mother to follow up with medical providers regarding J.L.’s initial diagnosis of

craniosynostosis, but that Mother never followed through. Bey stated that she had

approximately three home visits with the family prior to the removal of the children

and that, at the time, Mother and the children were staying with a family friend. She

indicated that when she visited the home, P.L. would be gone and that J.L. would

normally be in the front of Mother’s car or in the home “just laying there.” Bey

testified that she saw no signs of physical abuse but that J.L.’s parents “were not * * *

attentive to his needs” and that “[i]t was just kind of like he was just there.” Bey

described one visit where J.L. had on unclean clothes and there were gnats flying

around his face.

               Bey testified that she soon lost contact with Mother and Mother’s

whereabouts were unknown. Bey stated that she later learned that Mother was

incarcerated in the Medina County Jail. She indicated that Mother was in and out

of jail from May 2018 until July 2019. Bey testified that whenever she learned

Mother had been released from jail, she would reach out to Mother to see if Mother

wanted to reconnect, initiate visits with her children or engage in services. Bey

testified that when Mother resurfaced in July 2019, she made referrals for Mother
for mental health services, substance abuse services and parenting classes. Bey

stated that Mother completed an intensive inpatient substance abuse program but

refused to comply with the recommended after care because she did not want to stay

in the recovery house. Bey indicated that in December 2019, she asked Mother to

submit to a drug screen but that Mother did not comply. Shortly thereafter, Bey

learned Mother was back in jail.

              Bey testified that neither Mother nor Father ever visited with J.L.

after he was in agency custody. Bey stated that in or around April 2019, shortly after

she had visited P.L., Mother requested a visit with J.L., but that Mother was

reincarcerated before the visit could be arranged.

              Bey testified that Father never established paternity or engaged in

services and that Father’s current whereabouts were unknown. She indicated that

her last contact with Father was in June 2018 and that subsequent efforts to contact

Father were unsuccessful. Bey stated that the agency had spoken with several

members of J.L.’s extended family to see if they could be a possible placement for

J.L. but that no one could meet his substantial medical needs.

              Bey testified that J.L. had “flourished” while in foster care and was

now “thriving.” She indicated that J.L. appeared to have been malnourished

previously and had “really grown” since he was removed from his Mother’s custody.

Bey stated that J.L. had made “significant progress” both at school and at home and

that his medical needs were being met. Bey indicated that J.L. had had eye surgery

and now wears glasses, that he was walking straighter as a result of new orthotics he
had received and that the family “has done a lot of different things to help the child

improve with his quality of life,” including engaging in therapies and doing various

activities with him.

               Bey testified that, in her view, it was important to J.L.’s well-being

that he remain in his current placement to ensure the consistency of his medical care

and because of the close, interactive relationship he has with his foster family. Bey

stated that the agency believed it was in J.L.’s best interest to grant permanent

custody to the agency rather than extend temporary custody because (1) J.L. had

already been in agency custody for 18 months, (2) J.L. needs and deserves

permanency, stability and consistency, (3) J.L. was comfortable in his placement,

(4) the foster family was providing for all of his basic, medical and educational needs

“to the highest ability that they can” and (5) Mother had made no effort to maintain

a connection with J.L. or to develop the skills and resources necessary to “effectively

care for” J.L. Bey indicated that, as of the date of the hearing, it was anticipated that

Mother would remain incarcerated for another six months.

               Mother did not testify and did not present any witnesses at the

hearing.

               The juvenile court also heard from J.L.’s court-appointed special

advocate and J.L.’s guardian ad litem. Based on the significant progress J.L. had

made while in foster care, the level of care he was receiving in his current placement

and the parents’ lack of involvement, both J.L.’s court-appointed special advocate
and J.L.’s guardian ad litem recommended granting permanent custody of J.L. to

CCDCFS in the hope that he would be able to remain with his current foster family.

      The Juvenile Court’s Decision to Grant Permanent Custody to
      CCDCFS

              On February 20, 2020, the juvenile court granted CCDCFS’ motion to

modify temporary custody to permanent custody, terminating the parental rights of

Mother and Father and awarding permanent custody of J.L. to CCDCFS. Based on

the evidence presented at the hearing and the recommendation of the guardian ad

litem, the juvenile court found, by clear and convincing evidence, that the agency

had proven the allegations of its motion, that J.L. had been abandoned and could

not be placed with either parent within a reasonable time or should not be placed

with his parents and that it was in J.L.’s best interest to grant permanent custody to

the agency.

Law and Analysis

      Anders Standard

              Anders outlines the procedure that counsel must follow to withdraw

due to the lack of any meritorious grounds for appeal. Anders, 386 U.S. at 744, 87

S.Ct. 1396, 18 L.Ed.2d 493. In Anders, the United States Supreme Court held that

if appointed counsel, after a conscientious examination of the case, determines an

appeal to be wholly frivolous, he or she should advise the court of that fact and

request permission to withdraw. Id. This request, however, must be accompanied

by a brief identifying anything in the record that could arguably support the appeal.
Id. Counsel must also provide the client with a copy of the brief and allow the client

sufficient time to file his or her own brief. Id.

               Once the appellant’s counsel satisfies these requirements, this court

must fully examine the proceedings below to determine if any arguably meritorious

issues exist. Id. If the court determines that the appeal is wholly frivolous, the court

may grant counsel’s request to withdraw and dismiss the appeal. Id.; see also State

v. Sims, 8th Dist. Cuyahoga No. 107724, 2019-Ohio-4975, ¶ 7-9.

               Although Anders arose in a criminal context, this court has applied

Anders in appeals involving the termination of parental rights. See, e.g., In re A.M.,

8th Dist. Cuyahoga No. 106789, 2018-Ohio-3186; In re C.S., 8th Dist. Cuyahoga No.

105700, 2017-Ohio-8664.

               Previously, former Loc.App.R. 16(C) set forth the specific procedure

governing Anders briefs and motions to withdraw followed by this court. That rule

was amended on February 1, 2019 and no longer includes any procedure for the

filing of Anders briefs. However, as this court has previously stated, “the absence of

a local rule governing Anders briefs does not prevent this court from accepting these

briefs nor from following the procedure the United States Supreme Court outlined

in Anders.” Sims at ¶ 7-14 (discussing “the duties of appellate counsel when filing

an Anders brief and our duties when ruling on counsel’s motion to withdraw on the

grounds that the appeal would be frivolous” even in the absence of former

Loc.App.R. 16(C), different Ohio appellate courts’ views on Anders briefs and this

court’s decision that “until the Ohio Supreme Court resolves the split among the
Ohio Appellate Districts regarding the application of Anders * * * we will continue

to adhere to the procedures outlined in Anders pertaining to both counsel and the

court when appointed appellate counsel files a motion to withdraw because an

appeal would be wholly frivolous”); see also State v. Lariche, 8th Dist. Cuyahoga No.

108512, 2020-Ohio-804, ¶ 7.

      Independent Review

               The right to raise one’s own child is ‘“an essential and basic civil

right.’” In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, ¶ 67, quoting In

re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997); see also In re Murray, 52

Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990) (a parent has a “‘fundamental liberty

interest’ in the care, custody, and management” of his or her child), quoting

Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).

However, this right is not absolute. It is “‘always subject to the ultimate welfare of

the child, which is the polestar or controlling principle to be observed.’” In re L.D.,

2017-Ohio-1037, 86 N.E.3d 1012, ¶ 29 (8th Dist.), quoting In re Cunningham, 59

Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979).

               Because termination of parental rights is “‘the family law equivalent

of the death penalty in a criminal case,’” In re J.B., 8th Dist. Cuyahoga No. 98546,

2013-Ohio-1704, ¶ 66, quoting In re Hoffman, 97 Ohio St.3d 92, 2002-Ohio-5368,

776 N.E.2d 485, ¶ 14, it is “an alternative of last resort,” In re Gill, 8th Dist. Cuyahoga

No. 79640, 2002-Ohio-3242, ¶ 21. It is, however, “sanctioned when necessary for

the welfare of a child.” In re M.S., 8th Dist. Cuyahoga Nos. 101693 and 101694,
2015-Ohio-1028, ¶ 7, citing In re Wise, 96 Ohio App.3d 619, 624, 645 N.E.2d 812

(9th Dist.1994). ‘“All children have the right, if possible, to parenting from either

natural or adoptive parents which provides support, care, discipline, protection and

motivation.’” In re J.B., 2013-Ohio-1704, at ¶ 66, quoting In re Hitchcock, 120 Ohio

App.3d 88, 102, 696 N.E.2d 1090 (8th Dist.1996). Where parental rights are

terminated, the goal is to create “a more stable life for the dependent children” and

to “facilitate adoption to foster permanency for children.” In re N.B. at ¶ 67, citing

In re Howard, 5th Dist. Tuscarawas No. 85 A10-077, 1986 Ohio App. LEXIS 7860,

5 (Aug. 1, 1986).

                Standard for Terminating Parental Rights and Granting
                Permanent Custody to CCDCFS

                  Before a juvenile court can terminate parental rights and grant

permanent custody of a child to CCDCFS, it must satisfy the two-prong test set forth

in R.C. 2151.414. First, the juvenile court must find by clear and convincing evidence

that one of the following conditions set forth in R.C. 2151.414(B)(1)(a) through (e)

exists:

          (a) The child is not abandoned or orphaned, has not been in the
          temporary custody of one or more public children services agencies or
          private child placing agencies for twelve or more months of a
          consecutive twenty-two-month period, or has not been in the
          temporary custody of one or more public children services agencies or
          private child placing agencies for twelve or more months of a
          consecutive twenty-two-month period if, as described in division (D)(1)
          of section 2151.413 of the Revised Code, the child was previously in the
          temporary custody of an equivalent agency in another state, and the
          child cannot be placed with either of the child’s parents within a
          reasonable time or should not be placed with the child’s parents.
      (b) The child is abandoned.

      (c) The child is orphaned, and there are no relatives of the child who
      are able to take permanent custody.

      (d) The child has been in the temporary custody of one or more public
      children services agencies or private child placing agencies for twelve
      or more months of a consecutive twenty-two-month period, or the child
      has been in the temporary custody of one or more public children
      services agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period and, as described in
      division (D)(1) of section 2151.413 of the Revised Code, the child was
      previously in the temporary custody of an equivalent agency in another
      state.

      (e) The child or another child in the custody of the parent or parents
      from whose custody the child has been removed has been adjudicated
      an abused, neglected, or dependent child on three separate occasions
      by any court in this state or another state.

      For the purposes of division (B)(1) of this section, a child shall be
      considered to have entered the temporary custody of an agency on the
      earlier of the date the child is adjudicated pursuant to section 2151.28
      of the Revised Code or the date that is sixty days after the removal of
      the child from home.

               Second, the juvenile court must find by clear and convincing evidence

that granting permanent custody to the agency is in the best interest of the child.

R.C. 2151.414(B)(1). “Clear and convincing evidence” is that “measure or degree of

proof” that “produce[s] in the mind of the trier of facts a firm belief or conviction as

to the facts sought to be established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d

118 (1954), paragraph three of the syllabus; In re M.S., 2015-Ohio-1028, at ¶ 8. A

juvenile court’s decision to grant permanent custody will not be reversed as being

against the manifest weight of the evidence “‘if the record contains some competent,

credible evidence from which the court could have found that the essential statutory
elements for permanent custody had been established by clear and convincing

evidence.’” In re G.W., 8th Dist. Cuyahoga No. 107512, 2019-Ohio-1533, ¶ 62,

quoting In re A.P., 8th Dist. Cuyahoga No. 104130, 2016-Ohio-5849, ¶ 16.

               The Juvenile Court’s Decision to Grant Permanent Custody
               of J.L. to CCDCFS

                With respect to the first prong, the agency moved for permanent

custody pursuant to R.C. 2151.414(B)(1)(a).       The record reflects that J.L. was

removed from his Mother’s home on June 28, 2018. R.C. 2151.414(E) states that

“[i]n determining * * * whether a child cannot be placed with either parent within a

reasonable period of time or should not be placed with the parents, the court shall

consider all relevant evidence.” If the court determines, by clear and convincing

evidence, that one or more specified circumstances exist as to each of the child’s

parents, “the court shall enter a finding that the child cannot be placed with either

parent within a reasonable time or should not be placed with either parent.” R.C.

2151.414(E).

                Here, the juvenile court found, by clear and convincing evidence, that

R.C. 2151.414(E)(1), (4) and (10) applied, supporting its determination that J.L.

could not be placed with either parent within a reasonable time or should not be

placed with his parents:

      One or more of the factors in division (E) of section 2151.414 of the
      Revised Code exist and the child cannot be placed with one of the
      child’s parents within a reasonable period of time or should not be
      placed with either parent[.]
      Following the placement of the child outside the child’s home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the child to be removed from the parents, the parent has failed
      continuously and repeatedly to substantially remedy the conditions
      causing the child to be placed outside the home.

      The parent has demonstrated a lack of commitment toward the child
      by failing to regularly support, visit, or communicate with the child
      when able to do so, or by other actions showing an unwillingness to
      provide an adequate permanent home for the child.

      ***

      The parent has abandoned the child.

               With respect to the second prong, R.C. 2151.414(D)(1) states that in

determining whether permanent custody is in a child’s best interest, the court “shall

consider all relevant factors,” including, but not limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home
      providers, and any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through
      the child’s guardian ad litem, with due regard for the maturity of the
      child;

      (c) The custodial history of the child * * *;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in [R.C. 2151.414(E)(7) to (11)] apply in
      relation to the parents and child.

      For the purposes of division (D)(1) of this section, a child shall be
      considered to have entered the temporary custody of an agency on the
      earlier of the date the child is adjudicated pursuant to section 2151.28
      of the Revised Code or the date that is sixty days after the removal of
      the child from home.
               The best interest determination focuses on the child, not the parent.

In re N.B., 2015-Ohio-314, at ¶ 59. Although the juvenile court is required to

consider each statutory factor in determining what is in a child’s best interest under

R.C. 2151.414(D)(1), no one factor is to be given greater weight than the others. In

re T.H., 8th Dist. Cuyahoga No. 100852, 2014-Ohio-2985, ¶ 23, citing In re

Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56. A juvenile

court has considerable discretion in weighing the factors set forth in R.C.

2151.414(D)(1). Only one of the factors needs to be resolved in favor of permanent

custody to terminate parental rights. In re A.B., 8th Dist. Cuyahoga No. 99836,

2013-Ohio-3818, ¶ 17; In re N.B. at ¶ 53. We review a juvenile court’s determination

of a child’s best interest under R.C. 2151.414(D)(1) for abuse of discretion. See, e.g.,

In re P.B., 8th Dist. Cuyahoga Nos. 109518 and 109519, 2020-Ohio-4471, ¶ 76, citing

In re D.A., 8th Dist. Cuyahoga No. 95188, 2010-Ohio-5618, ¶ 47.

               The record reflects that the juvenile court considered each of the

relevant R.C. 2151.414(D)(1) factors in determining that an award of permanent

custody was in J.L.’s best interest. The juvenile court explained its reasoning as

follows:

      The Court finds that the child’s continued residence in or return to the
      home of [J.A.] and [J.L., Sr.] will be contrary to the child’s best interest.

      The Court further finds that reasonable efforts were made to prevent
      the removal of the child from his home, or to return the child to the
      home, and to finalize the permanency plan, to wit: reunification.
      Relevant services provided to the family were attempts to have mother
      successfully complete a substance abuse program[,] mental health
      counseling, provide a stable home, meet J.L.’s (DOB 12/5/06) basic
      needs and address J.L.’s (DOB 12/5/06) extensive medical and mental
      health issues. The latter was not successful because mother failed to
      complete all of the recommendations from her substance abuse
      assessment. Mother did complete intensive outpatient treatment, but
      failed to benefit from said treatment when she declined to follow [the]
      recommended after care program. Additionally, mother failed to
      benefit from treatment when she failed to submit [to a] random
      urinalysis request after being released from prison. Mother also does
      not have a stable home that she either leases or owns. Mother also does
      not have a job or any verifiable income to demonstrate that she can
      provide for J.L.’s ([DOB]12/05/06) basic needs let alone her own.

      ***

      The parent is repeatedly incarcerated, and the repeated incarceration
      prevents the parent from providing care for the child. The parent is
      unwilling to provide food, clothing, shelter, and other basic necessities
      for the child or to prevent the child from suffering physical, emotional,
      or sexual abuse or physical, emotional, or mental neglect.

      Other relevant factors: The child has special needs that Mother has
      failed to demonstrate she could manage and accordingly provide J.L.
      (DOB 12/5/06) adequate care.

              The juvenile court’s findings are supported by competent, credible,

clear and convincing evidence in the record.

              J.L. requires a caregiver with specialized skills and training. He has

multiple medical conditions for which consistent medical care from multiple

specialists is required. He is nonverbal, has certain autistic-like behaviors and

requires specialized education. He will likely never be able to use the bathroom on

his own and needs help getting dressed. In addition, he takes medication for

seizures and has serious vision and mobility issues.

              The record reflects that during most of the time J.L. has been in

agency custody, Mother was in and out of jail. As of the time of the hearing, Mother
had made little progress on her case plan. Although Mother did complete an

intensive inpatient drug program, she refused to participate in the recommended

after care or to submit to a requested drug screen. During the periods in which

Mother was out of jail, she did not stay in contact with the agency. She made no

effort to obtain stable housing or employment or take other steps to meet J.L.’s basic

needs much less acquire the skills she would need to address his special medical and

educational needs. The record reflects that Mother had not visited or otherwise

communicated with J.L. since he was removed from her custody in June 2018.

Although J.L. was unable to visit Mother while she was in jail, and although Mother

once requested a visit with J.L. after she was released from jail, she was back in jail

before arrangements could be made for a visit.

               With respect to Mother’s request that the juvenile court extend

temporary custody rather than grant permanent custody, a temporary custody order

issued pursuant to R.C. 2151.353(A) terminates after one year. R.C. 2151.353(G). At

the end of that year, the juvenile court “may extend the temporary custody order of

the child for a period of up to six months, if it determines at the hearing, by clear

and convincing evidence, that the extension is in the best interest of the child, there

has been significant progress on the case plan of the child, and there is reasonable

cause to believe that the child will be reunified with one of the parents or otherwise

permanently placed within the period of extension.” R.C. 2151.415(D)(1).

               As of the time of the hearing, Mother was back in jail. It was

anticipated that she would remain incarcerated for another six months. There is
nothing in the record to support a reasonable belief that J.L. could be reunified with

Mother within any reasonable time or that an extension of temporary custody was

in the best interest of J.L.

               Following a thorough, independent examination of the record as

required by Anders, we cannot say, based on the record before us, that the juvenile

court abused its discretion in determining that an award of permanent custody of

J.L. to CCDCFS was in his best interest or otherwise erred in granting permanent

custody of J.L. to CCDCFS.

               Accordingly, we agree that there is no merit to an appeal and that this

appeal is wholly frivolous. We grant counsel’s motion to withdraw and dismiss this

appeal.

               Appeal dismissed.

       It is ordered that appellee recover from appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________
EILEEN A. GALLAGHER, JUDGE

EILEEN T. GALLAGHER, A.J., and
MARY EILEEN KILBANE, J., CONCUR